Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 10/15/2018 based on 62/745,850 is acknowledged.

Claims 1-9, 21-24 are withdrawn from further consideration. Applicant made the election of Group II, directed to a cover for a vehicle and further elected Group 3 directed to the embodiment in figure 5, without traverse, in the response dated 05/25/2022 is acknowledged. 
Note that the response is non-compliance since applicant’s response provide claims 10-20 readable on the elected species of Group 3, Fig. 5. Claims 23-24 are not provided with identifiers indicating these claims are being withdrawn.   Also note that claim 23 recites “the rail clip being selectively connected to the base plate” which is not readable on the elected species of fig. 5.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (7458333).  Yang teaches a cover body 11, a clip assembly with a rail clip at 20, a locking mechanism at 41 operably coupled to the rail clip to maintain a tension (via 40).  Note that the 41 and 40 can be swapped.
The rope 43 passes through an entrance-exit 42 at a bottom portion of the body of the antislip fastening member 40 and winds round an unidirectional antislip mechanism located within the antislip fastening member 40 (not shown in the drawings), whereafter a pulling end b of the rope 43 extends out one side Accordingly, pulling the pulling end b of the rope 43 enables the rope 43 to achieve an antislip binding effect. The insertion slot 21 of the aforementioned female fastening member 20 and the flexible insertion member 41 of the antislip fastening member 40 can be mutually swapped.  (with emphasis)



Claims 10-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birdsell (6003929).  Birdsell teaches a vehicle, comprising a cover body, at least one clip assembly affixed to the cover body, the at least one clip assembly including: a rail clip 42 movable to engage a corresponding portion of the recreational vehicle; and a locking mechanism  40 operably coupled to the rail clip to maintain a tension in the cover body.  
Regarding claim 11, note there is a webbing member at 23 extending between the rail clip and the locking mechanism .
Regarding claim 20, note the hook is contoured and define a chamber on the hook portion as applicant’s.
Claims 10-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al. (7806069).  Bryant teaches a cover body, at least one clip assembly affixed to the cover body, the at least one clip assembly including: a rail clip 86 movable to engage a corresponding portion of the recreational vehicle; and a locking mechanism 14 operably coupled to the rail clip to maintain a tension in the cover body.  
Regarding claim 11, note the webbing member at 22.

Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733